DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 12/30/2021.
	Claims 1, 3, and 5-8 have been amended. Claims 9-16 have been newly added. Claims 1-16 remain pending in the application. 
Response to Amendment

The amendment filed 12/30/2021 has been entered. Claims 1, 3, and 5-8 have been amended. Claims 9-16 have been newly added. Claims 1-16 remain pending in the application.
Applicant amendments to the Specification has overcome the objections previously set forth in the Non-Final Office Action mailed on 08/31/2021. The objection has been withdrawn in view of the Specifications.
Applicant amendment to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 08/31/2021. The objection has been withdrawn in view of the amended Claims.





Response to Arguments


 	Regarding Applicant’s arguments, on page 8-14 of the remark filed on 11/15/2021, on the limitations of claims 1: “identifying, by the processor, valid data and invalid data from the data based on analysis of the data using predefined parameters”, 
	The limitation of independent claim 5: “identify valid data and invalid data from the data based on analysis of the data using predefined parameters”, arguments are not persuasive.
	Applicant argues on page 10 paragraphs 2-3 through Page 13 paragraph 1  of the remarks filed on 12/30/2021 that the cited references fail to expressly or inherently disclose or make obvious the amended features incorporate identifying valid data and invalid data from the data based on analysis of the data using predefined parameters. Applicant’s interpretation of the reference has been noted; however, examiner respectfully. Trans describe on Par. (0257) identifying by a gatekeeper that checks valid data by allowing access to the based on the predefined paramters or blockchain contract corresponding to the correct address. The instant application on Par. (0023) of the specification describes predefined parameters to be rules or a contract, therefore by Tran disclosing allowing access based on rules by the blockchain contract this limitation is met. Tran further teaches on Par. (0351) that invalid transactions or branches are identified based on predefined parameters or rules associated with the blockchain Examiner suggest incorporating the step of further defining these predefined parameters as well as incorporating as stated on Page 12 paragraph 4 of the remarks filed on 12/30/2021 a process of identifying which portion of the data is valid and which portion is invalid before uploading to the blockchain. This further defines the identifying and analysis process from broadly identifying valid/invalid data to identifying portions, segments or sub portions of data and in response uploading into the blockchain.

However, newly added limitation to independent claims 1 and 5: “wherein uploading comprises: masking sensitive information within the valid data using at least one special character;;” arguments are persuasive. 
Therefore, the 35 U.S.C. 103 rejection Tran et al. (U.S Pub. No. 20200117690) in further view of Manning et al. (U.S Pub. No. 20180308134), has been withdrawn. 
	For the reasons stated above and the new ground(s) of rejection under 35 U.S.C. 103 below, Examiner respectfully disagrees with Applicant’s argument, see Applicant’s Remarks Pages 8-16, regarding allowance of the application. Examiner asserts that claims 1-16 are rejected for the reasons stated above in conjunction with the new ground(s) of rejection under 35 U.S.C. 103 below.
	Conclusion: Tran- Manning - Lee teach the aforementioned limitations of independent claims 1 and 5 rendering the claim limitations obvious before the effective date of the claimed invention.

Claim Objections

Claims 9 are objected to because of the following informalities:

	In regards to Claim 9, the applicant recites the limitation “wherein displaying comprises making the valid data visible”, this is unclear because displaying has already been previously recited in independent claim 5. This creates confusion as to if the applicant is referring to the same displaying step recites earlier in the claims or once the valid data is uploaded, the system 102 may display the valid data to the user through the channel 110 in the blockchain ledger 108. In other words, the valid data associated with the product may be available to the user in the business network. Further, the system 102 may store the invalid data in a repository.”. Therefore it will be broadly and reasonably interpreted that displaying is referring to the same displaying step recited earlier in the claims. Examiner suggest using the phrase “the” in front of displaying to recite consistent claim language and to avoid confusion. Appropriate correction is required.





Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1, 4-5 and 8, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S Pub. No. 20200117690, hereinafter referred to as “Tran”) and Lee et al. (U.S Pub. No 20210390209 (see Foreign Priority Application priority data 10-18-2018 as well FOR reference), hereinafter referred to as Lee) in further view of Manning et al. (U.S Pub. No. 20180308134, hereinafter referred to as “Manning”)

	Regarding Independent Claim 1 (Currently Amended), Tran teaches a method for data security using a blockchain ledger, the method comprising: (Par. (0075) “the described technology provides a peer-to-peer cryptographic currency trading method for initiating a market exchange of one or more Blockchain tokens in a virtual wallet for purchasing an asset (e.g., a security) at a purchase price”; data security using blockchain)
	receiving, by a processor, a request associated with a product from a user, wherein the request comprises a product name, a list of product attributes, a channel associated with the user, and a blockchain ledger associated with the channel; (Par. (0005) “In one aspect, device includes a processor, sensor(s), and a wireless transceiver coupled to the processor.”; by a processor), (Par. (0194) “The message correlating to product, product name and list of attributes (product retailer, product serial number, indication of the discrepancies etc.), (Par. (0080) “A first request message is received in real-time on the first cloud application stored on the cloud server network device with the one or more processors from a second cloud application. The first request message includes a request for desired cloud electronic content stored in the plural cloud storage objects stored on the selected ones of the plural other different cloud server network devices located on one or more of the networks comprising the cloud communications network.”; message correlating to request), (Par. (0109) “Template includes a requesting region for receiving information regarding the requesting buyer and a vendor region for receiving information on the vendor. A scope of work region is used to receive information about the scope of the service that the vendor will provide. A payment region receives payment information and other information region receives other information”; receiving request associated with product (buyer and vendor information)), (Par. (0111) “The system receives user attribute requests from the contract administrator and modifies the contract template accordingly. The attribute requests are generated by the contract administrator through various actions in the designer tool.”; receiving a request), (Par. (0217) “A request may be received based on a scan of the label by a consumer. For example, the consumer may scan a QR code or a bar code on the label. The request may be received as a query for geolocation data associated with the specific item on which the label is request associated with product (request of item from customer/user), (Par. (0159) “a blockchain system, any suitable conventional payment systems and channels may be employed to purchase, rent or otherwise transact to obtain the service or item.”; channel associated with blockchain), (Par. (0191) “a customer with a cost efficient, highly secure method of authenticating and verifying information about a product as it moves through various distribution channels or as it is used.”; user (customer) associated with channel), (Par. (0257-0261) “A request contains [..] a reference to the blockchain PPR [..] Patient data is then stored in a hospital database marked with the blockchain address and annotated by a medical professional with interpretative notes. The notes are affiliated with the medical professional's blockchain address and the PPR block chain address”; request associated with a blockchain ledger (request contains blockchain PPR which are patient data/notes)),(Examiner Notes: The limitation request associated with blockchain ledger creates confusion as to if the request contains the whole blockchain ledger. The specification does not explain in detail this concept. Therefore Examiner broadly and reasonable interprets a request associated with a blockchain ledger to be a request comprising or including a blockchain or ledger of patient data/ PPR in the request))
obtaining, by the processor, data associated with the product upon receiving the request, wherein the data comprises a primary list of product attributes, a transaction ID, and a time stamp; (Par. (0109) “receiving information regarding the requesting buyer and a vendor region for receiving information on the vendor. A scope of work region is used to receive information about the scope of the service that the vendor will provide. A payment region receives payment information obtaining data associated [..] upon receiving the request (receiving information regarding the requesting buyer), (Par. (0153) “the service or item provider may have management software used for any one or more of the following functions [..] to obtain requested items, to monitor the shared transaction ledger using the monitoring module, and to use the designation module to designate a service or item as accessed by a third party in the event that a transaction against a particular blockchain address becomes visible in the shared transaction ledger.”; obtaining (obtain)  data associated with the product (requested items)), (Par. (0198) “the described system provides the ability to check important attributes of purchased goods without necessarily seeing the full intricacies of the supply chain that created them. The system also allows for the trusted proof of ownership thanks to Public-Private Key Infrastructure (see box) without revealing their identity of owners to the system. In fact, customers can even use the system to sell a good on a secondary market, allowing the chain to continue post sale throughout the product lifecycle”; list of attributes correlating to product (purchased goods)), (Par.  (0359) “generating a transaction that encodes/contains the hash via an OP_RETURN script. This is a bitcoin scripting opcode that marks the transaction output as provably unspendable and allows a small amount of data to be inserted, which is the digital asset hash, plus a marker to identify all of a company's transactions [..] o manually confirm the asset's existence at the timestamped time,”; data with timestamp), (Par. (0201) “to create an item [..] The location data may be associated with a time reference each time it is obtained and/or received.”; product (item) with data associated with timestamp ( time reference each time)), (Par. (0217) “The label may contain a unique identifier transaction ID (unique identifier/product identification)), (Par. (0344) “the first transaction 204; in other words, the value for which the product is exchanged is unrelated to the value of the product or service exchanged to produce the first transaction.”; product associated with transaction)), (Par. (0787) “Energy seller decides to spend the balance, he must create an input which references the transaction Energy buyer created by its hash, called a Transaction Identifier (txid), and the specific output she used by its index number (output index).”; transaction ID (transaction identifier)), (Par. (0866) “receiving a request for lending an item [..] an identifier of the item, [..] a lending period matching the borrower identifier”; request corresponds to a timestamp or period of lending item and transaction ID or identifier of item)) (Par. (0964) “receiving a query/request [..] can include for example, but not limited to, time, date, location, journey details, one or more travel products, and the like.”; request comprises time stamp (date/time)), (Par. (0102) “sending an identification of a requested service of the cloud server; and accessing the requested service according to the identification of the requested service of the cloud server identified”; request including ID or identification)), 
	identifying, by the processor, valid data and invalid data from the data based on analysis of the data using predefined parameters; (Par.(0105) “sell-side contracts may include contracts for selling products (e.g., inventory-based products), services (e.g., warranties), projects (e.g., construction), etc. Other types of contracts may be needed to be created when purchasing products and services. Further, specialized contracts may need to be created for leases, loans, intellectual property acquisition, etc. When authoring contracts, different types of contracts likely require predefined parameters (contracts) associated with products)), (Par. (0257) “Once the issuer's signature is certified, the gatekeeper checks the blockchain contracts to verify if the address issuing the request is allowed access to the query. If the address checks out, it runs the query on the node's local database and returns the result over to the client.”; identifying (gatekeeper checks) valid data (verify if the address) based on analysis using predefined parameters (blockchain contract)), (Par. (0351) “The protocol may treat only secured transactions 204 contained the valid branch as valid secured transactions. When a branch is found invalid according to this protocol, secured transactions registered in that branch may be recreated in a new block in the valid branch; the protocol may reject “double spending” secured transactions 204 that transfer the same product or service that another secured transaction in the valid branch has already transferred.; identifying valid data and invalid data (when a branch is found invalid))”, (Par. (0122-132) “the buyer (120) requests to obtain the service or item (112) from the service or item provider (110). For example, the buyer (120) accesses a website of the provider (110) using the electronic computing device (122) and selects a custom app or video, for example, to purchase. The key data (134) which is to be embedded in the service or item (112) is an identifier uniquely associated with the store of value [..] the item provider (110), to extract, obtain or derive the private key (134), public key or simply the blockchain address. The obtained information is matched with the key data stored in the database (118) in association with the entity credential. In this way, the authorized entity (120) may be unambiguously identified and the item provider (110) is able to obtain payment pursuant to the smart contract.”; request associated with item provider is obtained with key data that is match valid/invalid (authorized entity when obtained information of service item is matched))
(Examiner Notes. The specification of the instant application in Par. (0023) defines predefined parameters comprising of rules or contracts. Therefore Examiner will be broadly and reasonably interpreted as such in light of the specification.)
uploading, by the processor, the valid data to the blockchain ledger; (Par. (0083) “processing or verification and comprises a public digital ledger of all transactions that have ever been executed on the blockchain and wherein new blocks are added to the blockchain in a linear, chronological order.”; the valid data (process or verification comprises) uploading (new blocks are added) to the blockchain), (Par. (0251) “The query string is affixed with the hash of this data subset, to guarantee that data have not been altered at the source. Additional information indicates where the provider's database can be accessed in the network, i.e. hostname and port in a standard network topology. The data queries and their associated information are crafted by the care provider and modified when new records are added. To enable patients to share records with others, a dictionary implementation (hash table) maps viewers' addresses to a list of additional query strings [..] The system formulates the appropriate SQL queries and uploads them to the PPR on the blockchain.”; uploading the valid data ( system formulates and uploads queries on the blockchain that are valid (query with hash)), (Par. (0189-0190) “Such participants may request registration of their digital identity which links their real-world identity with their blockchain-based Upon request, the registration authority verifies their identity and records the result in the blockchain, available for all to inspect. [..] to be added to or processed on the blockchain. Such producers or manufacturers may require inspection by a certifier or auditor of their facilities and processes to be able to obtain and operate a certified program. Successful verification results”; valid data (successful verification results/ verified records corresponding to request from participants that is uploaded or added to the blockchain))
However Tran does not explicitly teach wherein uploading comprises: masking sensitive information within the valid data using at least one special character; displaying, by the processor, the valid data to the user having a decryption key corresponding to the valid data through the channel in the blockchain ledger , thereby providing data security
Wherein Lee teaches wherein uploading comprises: (Par. (0083) “the electronic device 410 may transfer the processed personal information to the block chain 420. A method for transferring the personal information to the block chain 420 may be, for example, a method in which the electronic device 410 performs the transaction”; uploading (transfer the personal information to the block chain))
 masking sensitive information within the valid data using at least one special character; (Par. (0103) “whether to provide sensitive personal information (e.g., health information, credit information, religion, and political orientation). [..] whereas the electronic device can provide the personal information corresponding to the sensitive category to the external user only in case that the personal information is sensitive information (sensitive personal information)), (Par. (0111) “personal information including the identifier (identifier data) 811, privacy information (privacy data) 815, and non-privacy information (non-privacy data) 813. For example, the personal information including the identifier 811 may mean information that can be identified by itself. The privacy information 815 may mean, for example, personal information generated by the use”; sensitive information (sensitive personal information) corresponding to data)), (Par. (0059) “data masking may be a method for processing some values of the identifiers to be invisible. For example, the data masking may include a method for changing an identifier to a replacement letter (e.g., *) or blank or a method for adding a certain numeral or a symbol.”; masking sensitive information using at least one special character (data masking/ to be invisible… includes replacement to a letter with a symbol)), (Par. (0109) “the personal information [..] and credit card information to be able to be provided to a manager of App #2, and may display that the location information and credit card information are set to be processed and provided at a high de-identification level when providing to a manager of App #2”; sensitive information corresponding to credit card information)) (Examiner Notes: In the instant application the specification states on Par. (0043) that masking sensitive information using a special character corresponds to card information that have digits that are concealed/ masked using special character or symbols, therefore it will be broadly and reasonably interpreted as such)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Lee within the teachings of Tran to include masking sensitive information within the valid data using at least one special 
However Tran and Lee do not explicitly teach and displaying, by the processor, the valid data to the user having a decryption key corresponding to the valid data through the channel in the blockchain ledger, thereby providing data security.

Wherein Manning teaches displaying, by the processor, the valid data to the user having a decryption key corresponding to the valid data through the channel in the blockchain ledger, thereby providing data security. (Par. (0256) “the transaction ledger 104 associated with a respective market channel for a particular transaction information block (e.g., 401 in “Fulfillment” status in field 450 with the seat ID of the validator node 102d in field 310 showing a change to a verification or completion status of a measurement indicator in field 560) associated with an inventory transaction”; displaying the valid data (showing a change to a verification or competition status) through the channel (transaction with a respective market channel), (Par. (0123) “the system 101 may be a peer-to-peer (P2P) network. Each node 102 may be directly or indirectly communicatively connected to the other nodes 102 via communication channels 103. The communication channels 103 may be open (unencrypted) or encrypted to provide secure communication between the nodes 102.”; thereby providing  data security (to provide secure communication), (Par. (0188) “having the PDP program 106 determine the inventory available for transaction at step 608 and provide hashed device IDs may be beneficial to provide an extra layer of security between confidential information of the seller node 102a, such as device IDs and other information in the database (e.g., 850), and external nodes 102.”; providing data security (provide an extra layer of security between)), having a decryption key corresponding to the valid data (Par. (0045) “a decryption key configured to decrypt the encrypted at least one of the transaction”; decryption key corresponding to the valid data (decryption key corresponding to transaction)), (Par. (0093) “a private decryption key associated with the public encryption key, in order to privately decrypt the device IDs or other sensitive information to, e.g., perform its validation task.”; decryption key corresponding to valid data (decryption key associated with sensitive information))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Manning within the teachings of Tran and Lee to include displaying the valid data to the user that has a decryption key corresponding to the valid data through the channel in the blockchain ledger and thereby providing data security because of the analogous concept of verifying 
The motivation to combine these references is by displaying the valid data through a channel in the blockchain ledger the customer in communication with the system regarding a product or service can be assured and have high confidence that through this private channel no other customers, company administrators or organizations can have access to the valid data and in return promoting high credibility in the blockchain ledger for free flowing communication unaltered or unhindered by other users. 

Regarding Dependent Claim 4 (Original), the combination of Tran, Lee and Manning teach the method of claim 1, Tran further teaches the method as claimed in claim 1, wherein the valid data indicates a successful transaction, and wherein the invalid data indicates a failed transaction. (Par. (0190) “Successful verification results in the deployment of a production or manufacturing program that is both registered with the certification program and authenticated by an auditor, and allows a producer to create the digitally tradeable equivalent of a good (i.e., a token that shadows the real-world material or product)”; indicates successful transaction (successful verification results), (Par. (0179) “After a Blockchain stock transaction (i.e., a message indicating a change of ownership) is broadcast to the network, the nodes verify in their respective ledgers that the sender has proper chain of title, based on previously recorded ownership entries for that Blockchain token and the first valid transaction or order is accepted. Verification of a transaction”; valid data indicates a successful transaction (nodes verify [..] first valid transaction is accepted), (Par. (0126) “the transaction is visible in the shared transaction ledger (140), making the possibly fraudulent activity immediately or relatively quickly traceable. Upon verification, the payment for the completion of the contract term is automatically processed by the smart contract.”; invalid data indicating a failed transaction ( transaction ledger [..] fraudulent activity immediately traceable upon verification), (Par. (0180) “A fraudulent transaction, in various embodiments, is recorded (e.g., in the same ledger or a different ledger and/or database) for use by the authorities, for example (e.g., the Items of value and Exchange Commission). If the nodes agree that the sender is the owner of the Blockchain token, the nodes' ledgers are updated to indicate a new ownership transaction, and the receiver becomes the Blockchain token's owner.”; invalid data (fraudulent transaction) indicates a failed transaction ( is recorded [..] updated to indicate)), (Par. (0800) “the block's transaction list, with n transactions. For all i in 0 . . . n-1, set S[i+1]=APPLY(S[i],TX[i]). If any application returns an error, or if the total gas consumed in the block up until this point exceeds the GASLIMIT, return an error.”; indicates a failed transaction (block’s transaction with an error indication))

Regarding Independent Claim 5 and Dependent Claim 8 (Currently Amended), claims 5 and 8 are system claims that recited similar limitations to independent claim 1 and dependent claim 4 and the teachings of Tran, Lee and Manning address all the limitation discussed in claims 1 and 4 and are thereby rejected under the same grounds. 

Claims 2 and 6, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S Pub. No. 20200117690, hereinafter referred to as “Tran”), Lee et al. (U.S Pub. No 20210390209 (see Foreign Priority Application priority data 10-18-2018 as well FOR reference), hereinafter referred to as Lee) and Manning et al. (U.S Pub. No. 20180308134, hereinafter referred to as “Manning”) in further view of Anikul et al. (U.S Pub. No. 20120297308, hereinafter referred to as “Anikul”)

	Regarding Dependent Claim 2 (Original), the combination of Tran, Lee and Manning do not explicitly teach the method as claimed in claim 1, further comprises assigning an error tag to the invalid data, wherein the invalid data is stored in a repository.
teaches the method as claimed in claim 1, further comprises assigning an error tag to the invalid data, wherein the invalid data is stored in a repository. (Par. (0031) “an invalid content item request is a request that contains a typographical error, such as a misspelled term in a tag. [..] invalid requests that the content management system 110 receives can be stored as invalid content item requests”; invalid data (invalid content) corresponding to error tag (error In a tag),; invalid data is stored (invalid content can be stored) ), (Par. (0005) “a tag that includes one or more typographical errors”; error tag (tag includes errors)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Anikul within the teaching of Tran, Lee and Manning to include assigning an error tag to the invalid data, wherein the invalid data is stored in a repository because of the analogous concept of verifying and identifying valid data from invalid data regarding a product associated with a request in a system. Anikul includes a process of assigning an error tag to the invalid data and storing the invalid data in a repository. This is significant because by implementing an error tag it alerts customers in exchange with information about a product or item that the wrong or invalid data should not be shared with the user, this in return helps the uploading process and display of the user by only showing valid data and filtering away invalid or wrong data. By storing the invalid data the system or server in communication with the customer can be utilized as a means for comparison and further protect the user from similar wrong or invalid data that is processed.
The motivation to combine these references is because by assigning an error tag associated with invalid data and storing that invalid data the integrity of the system as a 

Regarding Dependent Claim 6 (Currently Amended), claim 6 recites similar limitations to claim 2 and the teachings of Tran, Lee, Manning and Anikul address all the limitation discussed in claims 2 and is thereby rejected under the same grounds.




Claims 3 and 7, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S Pub. No. 20200117690, hereinafter referred to as “Tran”), Lee et al. (U.S Pub. No 20210390209 (see Foreign Priority Application priority data 10-18-2018 as well FOR reference), hereinafter referred to as Lee) and Manning et al. (U.S Pub. No. 20180308134, hereinafter referred to as “Manning”) in further view of Revankar et al. (U.S Pub. No. 20200119905, hereinafter referred to as “Revankar”)


Regarding Dependent Claim 3 (Currently Amended), the combination of Tran, Lee and Manning do not explicitly teach the method as claimed in claim 1, wherein the valid data is not accessible to one or more users associated with one or more channels in the blockchain ledger.
Wherein Revankar teaches the method as claimed in claim 1, wherein the valid data is not accessible to one or more users associated with one or more channels in the blockchain ledger. (Par.  (0028)  “The smart contract viewer can allow access to a smart contract form, particular transactional data, and/or entry into a particular field by an authorized user, and disallow access by an authorized user [..] the user is not authorized to view associated transactional data, or the transactional data is unavailable (e.g., in embodiments in which a token provides proof that corresponding transactional data has been provided or verified without providing access to the underlying transactional data”; valid data (corresponding transactional data has been verified) not accessible (disallow access by an authorized user) to one or more users (the user is not authorized)), (Par. (0037) “the nodes 110A-110F can be specifically designated for performing a subset of or all node operations described herein. In this regard, as opposed to embodiments where each node is a peer with other nodes, some embodiments can employ specially-“designated nodes” (preferably for private blockchains or ecosystems where centralization is not a concern) that perform a subset of or all of the described node operations.”; one or more channels in the blockchain (for private blockchains))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Revankar within the teaching of Tran, 


Regarding Dependent Claim 7 (Currently Amended), claim 7 recites similar limitations to claim 3 and the teachings of Tran, Lee, Manning and Revankar address all the limitation discussed in claims 3 and is thereby rejected under the same grounds.


s 9 and 13, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S Pub. No. 20200117690, hereinafter referred to as “Tran”), Lee et al. (U.S Pub. No 20210390209 (see Foreign Priority Application priority data 10-18-2018 as well FOR reference), hereinafter referred to as Lee) and Manning et al. (U.S Pub. No. 20180308134, hereinafter referred to as “Manning”) in further view of Sidhu et al. (U.S No. 11132660, hereinafter referred to as “Sidhu”)

Regarding Dependent Claim 9 (New), the combination of Tran, Lee and Manning do not explicitly teach the method as claimed in claim 1, wherein displaying comprises making the valid data visible based on a role assigned to the user.
Wherein Sidhu teaches the method as claimed in claim 1, wherein displaying comprises making the valid data visible based on a role assigned to the user. (Col. 2 lines 16-35 “setting access permissions for the analytics candidate node based on permissions set by a data owner node computing device on the network, registering the analytics candidate node on the network according to the access permissions, publishing, by the registered analytics candidate node on a periodic basis, a status of the registered candidate node on the network, accessing, by the registered analytics candidate node, a data block of the distributed ledger containing transaction sales data entered on the distributed ledger by at least one peer node of the peer to peer network, and rendering a portion of the transactional data visible to the registered analytics candidate node according to the access permissions.”; making the valid data visible ( transactional data visible) based on a role assigned to the user (based on permissions set by a data owner node [..] according to the access permissions), (Col. 5 lines 59-67 and publishes real-time merchant sales data to participating nodes/computing devices having permission to access a distributed ledger. In some embodiments, a POS terminal of a merchant captures SKU-level (cart) data and publishes the captured cart data to a network where authorization and validation peers store the data in a shared ledger entry, [..] distributed ledger, fraud is not a particular concern in the collection and validation of the published sales data.”; displaying (publishes sales data))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Sidhu within the teaching of Tran, Lee and Manning to include making the valid data visible based on a role assigned to the user because of the analogous concept of verification using a distributed ledger or blockchain network. Sidhu includes a process in which displaying of the valid data is only visible to a role assigned to the user. This is important because it prevents over sharing or exposure to confidential information such as credit card purchases, service, personal identifiable information etc. By only regulating visibility of the data to certain roles that have access it establishes a protection of privacy and sensitive information to only those entities that are authorized. This protects the integrity of the system as a whole and allows customers and users who make specific purchases a level of anonymity and an additional level of privacy to continue to interact and conduct transactions unimpeded or undisturbed by concerns of overly shared data.


Regarding Dependent Claim 13 (New), claim 13 recites similar limitations to claim 9 and the teachings of Tran, Lee, Manning and Sidhu address all the limitation discussed in claims 9 and is thereby rejected under the same grounds.


Claims 10-12 and 14-16, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tran et al. (U.S Pub. No. 20200117690, hereinafter referred to as “Tran”), Lee et al. (U.S Pub. No 20210390209 (see Foreign Priority Application priority data 10-18-2018 as well FOR reference), hereinafter referred to as Lee), Manning et al. (U.S Pub. No. 20180308134, hereinafter referred to as “Manning”) and Maim et al. (U.S Pub. No. 20210133735, hereinafter referred to as “Maim”) in further view of Katiyar et al. (U.S Pub. No. 20130031143, hereinafter referred to as “Katiyar”)

Regarding Dependent Claim 10 (New), the combination of Tran, Lee and Manning teach the method of claim 1, Tran further teaches the method as claimed in claim 1, wherein identifying valid data and invalid data from the data comprises: (Par. (0257) “Once the issuer's signature is certified, the gatekeeper checks the blockchain contracts to verify if the address issuing the request is allowed access to the query. If the address checks out, it runs the query on the node's local database and returns the result over to the client.”; identifying (gatekeeper checks) valid data (verify if the address) based on analysis using predefined parameters (blockchain contract)), (Par. (0351) “The protocol may treat only secured transactions 204 contained the valid branch as valid secured transactions. When a branch is found identifying valid data and invalid data (when a branch is found invalid)
However the combination of Tran, Lee and Manning do not explicitly teach comparing format and ranges associated with the data based on a mutual contract between a product owner and the user, wherein the mutual contract defines a default format and default ranges for the data; and identifying the data as the valid data or the invalid data based on the comparing.
Wherein Maim teaches comparing format and ranges associated with the data based on a mutual contract between a product owner and the user,  (Par. (0037-0043) “the product corresponding to a user; [0038] the system also comprises, at a user node, means capable of causing units of a certain token associated with this location to be received in response to geographic location information. [0039] the system includes means for loading a smart contract into the user node in question enabling this reception. [0040] said units of the certain token are associated with time data, such as a period of validity. [0041] the fraction of account units defining said first portion is variable, so as to vary the price of the certain token associated with the location, in particular for regulatory purposes. [0042] the certificate of delivery node and the user node of the concerned user form a single node; [0043] the product consists of a right to use the given token as a reserve account unit for token nodes of other tokens;”; format associated with data (tokens with values associated with time and location corresponding to product)), (Par. (0031) “a smart contract enabling a user node to obtain token account units (Voucher tokens) by reserving reserve account units according to a value of the token units which itself [..] with each token node being associated with a provider node and the token being representative of a product or asset (good, service, right or other benefit) of the provider, or of a group of such products or assets, the system being capable, when a user node provides reserve account units necessary to obtain token units from a given token node at the current value,”; format associated with data (values of token units) based on a mutual contract between product owner and the user (smart contract corresponding to product provider and the user)), (Par. (0039-0041) “a smart contract into the user node in question enabling this reception. [0040] said units of the certain token are associated with time data, such as a period of validity. [0041] the fraction of account units defining said first portion is variable,”; ranges associated with data based on a mutual contract (time data/validity period corresponding to smart contract and user node)), (Par. (0236-0239) “secure communication means are provided, managed by a smart contract, with a data source capable of providing the value of the intangible asset. [..] a token, the buyer (user node) can communicate, to the provider (provider node), an initial set of one or more Time Ranges in which the buyer will request to be supplied (immediately or in the future).”; ranges associated with the data based on a mutual contract between a product owner and the user (time ranges associated with token between user node and provider)), (Par. (0046-0051) “the smart contract is adapted, during a subsequent transaction providing for a transfer of reserve account units to a provider node [..] the token node is adapted to compare the number of token units received by user nodes with a variable availability threshold and, if this threshold is exceeded, to modify the allocation of the new reserve account units made comparing format and ranges associated with a mutual contract (smart contract corresponding to token units with time ranges and values)), (Examiner notes: The instant application on Par. (0042) does not define what format or ranges represents, therefore Examiner broadly and reasonably interprets formats to be an arrangement or set up of the data and ranges to be a time range or validity period of the data.))
wherein the mutual contract defines a ……. default ranges for the data; (Par. (0236-0238) “managed by a smart contract, with a data source capable of providing the value of the intangible asset. [..] the Time Ranges communicated to the provider can be fixed or depend on rules and in particular on a resolution of constraints,”; mutual contract (smart contract) defines default ranges (fixed time ranges))
 identifying the data as the valid data or the invalid data based on the comparing. (Par. (0036) “the smart contract advantageously being capable of collecting a validation or non-validation action by the user beforehand (preferably without this non-validation by the use being broadcast in the network)”; identifying data as the valid data or invalid data (collecting validation or non-validation)), (Par. (0045-0062) “the smart contract executed in a token node is capable, prior to a return of token units to the given token node, of verifying the availability of the reserve account units that had been transferred to the provider node when receiving these token units and, based on this verification, performing the return within the limit of the available reserve account units, [..] to compare the number of token units received by user nodes with a variable availability threshold and, if this threshold is exceeded, to modify the allocation of the new reserve account units made available between first and second portion; [..] the is determined according to a variable parameter (IH) associated with the token and managed by its token node; [0063] the parameter is a function of time data relating to the demand for supplies and the supply of supplies at the provider node;”; identifying (determining) the data (token units) as the valid data or invalid data (verification of token units; verifying of time data) based on comparing (comparing number of token units))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Maim within the teaching of Tran, Lee and Manning to include comparing format and ranges associated with the data based on a mutual contract between a product owner and the user, wherein the mutual contract defines a default ranges for the data and identifying the data as the valid data or the invalid data based on the comparing because of the analogous concept data security using blockchain technologies. Maim includes a process of comparing the format and ranges based on a mutual contract between a product owner and user as well as default range that is defined by the contract to identify valid data. This is important because by comparing or matching the format and range associated with a contract it will create an indication of data between the consumer or user and the product owner in the transaction. This eliminates possible, risk, vulnerability and harm that might occur because the corresponding  format and range should match the accurate and authorized exchange between the product owner and user. This proves importance in the transfer of good and services and protect the integrity of the system.

However Tran, Lee, Manning and Maim do not explicitly teach default format and
default format and ((Par. (0025) “a data contract that specifies a schema for provided input data such that an aggregation processing stage may process the provided input data. The specified schema of the data contract is shown in bold [..] which is a character string; `ItemId`, which is an integer; `CallerId`, which is in a default format (in this example, the default format is character string); `ApplicationID`, which is an integer; `RequestLength`, which is a long integer (in this example, a 64-bit integer);”; contract associated with default format))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Katiyar within the teaching of Tran, Lee, Manning and Maim to include a default format because of the analogous concept of data security based on a mutual contract to identify valid data in a system. Katiyar includes a implementation of a default format, this is significant because by having a fixed, set or default format it discourages attackers or possible modification of data from harm or vulnerabilities. By having a default format it allows all attribute values to be thoroughly checked. This proves importance in communication between product owners and users to verify the correct good or service that are exchanged.

Regarding Dependent Claim 11 (New), the combination of Tran, Lee and Manning do not explicitly teach the method as claimed in claim 10 further comprising identifying the data as the valid data, when the data follows the default format and the default ranges.
Wherein Maim teaches the method as claimed in claim 10 further comprising identifying the data as the valid data, when the data follows ….. the default ranges. (Par. (0297) “when purchasing token units, the buyer (user node) communicates an initial set of Time Ranges to the provider (provider node) and the provider then communicates a set of possible supply Dates, located in these Time Ranges, to the buyer. But here, the provider node determines its IH factor from its remaining supply capacities on these Dates (remember, owing to the integrity/authenticity”; identifying the data as the valid data (determines the dates of time ranges for authenticity) follows the default range (set of Time Ranges)), (Par. (0238) “the Time Ranges communicated to the provider can be fixed”; default ranges fixed Time Ranges)), (Par. (0040-) “said units of the certain token are associated with time data, such as a period of validity. [0041] the fraction of account units defining said first portion is variable, so as to vary the price of the certain token associated [..] second sub-portion is determined according to a variable parameter (IH) associated with the token and managed by its token node; [0063] the parameter is a function of time data”; identifying the data as the valid data (determining the parameters of time associated with token; validity period of token))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Maim within the teaching of Tran, Lee and Manning for the reasons discussed in dependent claim 10 stated above.
However Tran, Lee, Manning and Maim do not explicitly teach the default format and
Wherein Katiyar teaches the default format and (Par. (0025) “a data contract that specifies a schema for provided input data such that an aggregation processing stage may process the provided input data. The specified schema of the data contract is shown in bold [..] which is a character string; `ItemId`, which is an integer; `CallerId`, in a default format (in this example, the default format is character string); `ApplicationID`, which is an integer; `RequestLength`, which is a long integer (in this example, a 64-bit integer);”; contract associated with default format))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Katiyar within the teaching of Tran, Lee, Manning and Maim for the reasons discussed in dependent claim 10 stated above.

Regarding Dependent Claim 12 (New), the combination of Tran, Lee and Manning do not explicitly teach the method as claimed in claim 10 further comprising identifying the data as the invalid data, when the data fails to follow at least one of the default format and the default ranges.
Wherein Maim teaches the method as claimed in claim 10 further comprising identifying the data as the invalid data, when the data fails to follow at least one of the default format and the default ranges. (Par. (0070) “the system further comprises means for automatically causing token units to be received at a given token node in response to a reported change in the asset underlying this token unit, so as to adjust the value of the token unit on the value of the underlying asset that has varied; [0071] the variation is signaled by detection of a variation in the quantity of a physical asset constituting the underlying asset; [0072] the system includes secure means (such as sensor means managed by a smart contract) to detect said variation;”; identifying the data as the invalid data (detected variation/change of token)), (Par. (0308) “the neighboring nodes of a given token node obtain the product or not when they present the token (or in a more elaborate variant, whether or not they have been delivered on time in relation to their previous reservations).”; identifying the data as invalid data (token of product presented on time or not)), Par. (0297) “when purchasing token units, the buyer (user node) communicates an initial set of Time Ranges to the provider (provider node) and the provider then communicates a set of possible supply Dates, located in these Time Ranges, to the buyer. But here, the provider node determines its IH factor from its remaining supply capacities on these Dates (remember, owing to the integrity/authenticity”; follows the default range (set of Time Ranges)) (Examiner Notes: By using the phrase follow at “least one of” followed by default format/default range Examiner can broadly and reasonably interprets that at least one of can either include the default range or the default format and the claimed limitation would be met. )
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Maim within the teaching of Tran, Lee, Manning and Katiyar  for the reasons discussed in dependent claim 10 stated above.


Regarding Dependent Claim 14-16 (New), claims 14-16 are system claims that recites similar limitations to claims 10-12 and the teachings of Tran, Lee, Manning Maim and Katiyar address all the limitation discussed in claims 10-12 and is thereby rejected under the same grounds.
Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

SAFFORD; David (U.S Pub. No. 20180287780) “BLOCKCHAIN VERIFICATION OF NETWORK SECURITY SERVICE”. Considered this reference because it addressed a product or service being verified to provide data security within a blockchain network.

MCDONALD; Ian (U.S Pub. No. 20180101906) “SECURE ELEMENT METHOD FOR DISTRIBUTED ELECTRONIC LEDGER”. Considered this application because it relates to the validation or verification of requests containing confidential data in a blockchain or distributed ledger system.

Zlotnick; David (U.S Pub.  No. 20200228530) “LEVERAGING BLOCKCHAIN TECHNOLOGY FOR AUDITING CLOUD SERVICE FOR DATA PROTECTION COMPLIANCE”. Considered this application because it addressed the use of a security product or service that verifies transactions of nodes within a blockchain network.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             
/Jeremy S Duffield/           Primary Examiner, Art Unit 2498